Citation Nr: 0825925	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-35 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 2003 
rating determination of the VA Regional Office (RO) in 
Indianapolis, Indiana that denied service connection for 
tinnitus.  

By decision dated in November 2007, the Board denied service 
connection for tinnitus.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2008 Order, the Court vacated the November 2007 
decision and remanded the matter to the Board for compliance 
with the instructions contained in the Appellant and the VA 
Secretary's (parties) March 2008 Joint Motion for Remand.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he sustained acoustic trauma as the 
result of high-pitched drilling during the course of his 
duties as a dentist while serving in the military.  He 
contends that he now has tinnitus as a result thereof for 
which service connection should be granted.  

The Board notes that in the February 2008 joint motion, the 
parties sought to vacate the Board's November 2007 decision 
on the basis that the reasons and bases supporting 
determination were inadequate for judicial review.  
Specifically, it was found that VA failed to provide adequate 
reasons or bases in rejecting two medical 


opinions in support of the veteran's claim, and did not 
address the adequacy of a March 2003 VA audiology examination 
report that did not provide any opinion as to the claimed 
tinnitus.  In support of these conclusions, the parties 
relied upon the holding in Bowling v. Principi, 15 Vet.App. 
1, 12 (2001) to the effect that when assessing a medical 
report, under 38 C.F.R. § 4.2 and § 19.9 (2008), if further 
evidence or clarification of the evidence is essential for a 
proper decision, the Board should remand the case to the RO.  
Citing Ardision v. Brown, 6 Vet.App. 405, 407, it was noted 
that an inadequate examination frustrated judicial review.

Review of the record discloses that the veteran was afforded 
a VA examination in March 2003 whereupon he reported having 
bilateral, constant, high-pitched tinnitus that had started 
approximately 15 to 20 years earlier.  Following examination, 
the examiner opined that the veteran's military service had 
at least contributed to his hearing loss.  No opinion was 
provided as to whether tinnitus was related to service 
despite the RO's specific previous request that this aspect 
of the claim be addressed.  Additionally, the examiner stated 
at the beginning of the evaluation report that the claims 
folder was not available for review.  

It is well established that the fulfillment of the VA's 
statutory duty to assist the veteran includes providing 
additional VA examination by a specialist when warranted, and 
conducting a thorough and contemporaneous medical 
examination, including a medical opinion which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Board finds that since the 
March 2003 VA examination is found to be lacking in specific 
requirements for VA compensation purposes, a current VA 
examination by an ear specialist is indicated.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be 
scheduled for examination by a VA 
ear specialist who is a 


medical doctor to determine if 
tinnitus is related to service.  
All indicated tests and studies 
should be performed, and clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis.  The claims 
file and a copy of this remand 
should be made available to the 
physician designated to examine 
the appellant.  A comprehensive 
clinical history should be 
obtained.  The examination report 
should include a discussion of the 
veteran's documented medical 
history and assertions.  Based on 
a thorough review of the evidence 
of record, the examiner should 
provide a comprehensive narrative 
report to include a thoroughly 
rationalized and detailed opinion, 
as to whether it is at least as 
likely as not (50 percent 
probability or more) that the 
currently claimed tinnitus had its 
onset in service, is partly or to 
any degree related to hearing loss 
from service, or is more likely of 
post service onset. 

In formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
within the realm of possibility, 
rather that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.



2.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  A copy of the examination 
notification should be associated 
with the claims folder.  Failure 
to appear for examination should 
be noted in the file.

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a 
competent medical opinion.  If the 
report is insufficient, or if the 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

